 BUFFALO NEWSPAPER GUILD79The Buffalo Newspaper Guild,Local 26,AmericanNewspaperGuild, AFL-CIO-CLC (Buffalo Couri-er-Express,Inc.) and WilliamL.Ball.Case 3-CB-2260September 3, 1975DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND PENELLOOn February 25, 1975, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthisproceeding.Thereafter,Respondent and theGeneral Counsel filed exceptions and supportingbriefs.'Respondent subsequently filed a brief in op-position to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge, to theextent consistent herewith and to adopt his recom-mended Order, as modified herein.1.We agree with the Administrative Law Judge'The General Counselfiled an exceptionto the Administrative LawJudge's "failureto specify with particularity in the Order that the Notice beposted at all three newspapers at which Respondent'smembers are em-ployed."Since allof the conduct found unlawful herein occurred at theBuffalo Courier-Express, and since there is no showing thatanyone em-ployed at theother newspapers were affectedby such conduct, we find nomerit in the General Counsel's exception.Cf.Dover Corporation, Norris Divi-sion,211 NLRB 955 (1974);United Mercantile Incorporated,- et al, d/b/aGlobe Shopping City,204 NLRB 663 (1973).2Respondentand the General Counsel have excepted to certain credibili-ty findings made by the AdministrativeLaw Judge.It is the Board's estab-lished policynot to overrulean Administrative Law Judge's resolutions withrespect tocredibilityunless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect.Standard Dry WallProducts, Inc,91 NLRB 544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951) Wehave carefully examined the record and find no basis for reversinghis find-ings.We herebycorrect certain inadvertent errorsmade by the AdministrativeLaw Judge: (I)The Administrative Law Judge at sec.III,B,2, par1, placedthe date of the Sec.10(b) cutoff as August28, 1974,whereasthe recordshows that the correct date is August 28, 1973, (2) the Administrative LawJudge atsec. III,C,1, par. 2,stated thatCharging PartyBall went on vaca-tion during December1973, whereas the recordshowsthatBall went onvacation during September1973; (3) the AdministrativeLaw Judge at sec.111,C,1, par.4, stated that the bartender's name wasThomas Ryan whereasthe recordshowsthat the bartender's nameisThomas Flynn; (4) in thesection of his Decision entitled"The Murphy-Whitefield layoff grievance,"par. 1, the Administrative Law Judge stated thatthe probationary periodunder the collective-bargaining agreementis 120 dayswhereasartXII, sec6, of the contract providesfor a 3-month probationaryperiod; (5) in thesection of his Decision entitled"The slot man (Burt Nelson) grievance,"par. 2,the Administrative Law Judge misquoted art. II, sec6, of the Guildconstitutionwhich,according to the Guild constitution, should read, "Nopersons actively serving the interest of employers as against the interests ofthe Guildshall be eligible to membership."that Respondent did not violate Section 8(b)(1)(A) ofthe Act by: (a) alleged coercion by Unit ChairmanRyan in threatening Charging PartyBall with a gun,(b) alleged coercion by Executive Committee Mem-ber Higginsin statingto Ball that he would obtain aNorden bombsight and fly overBall's home,and (c)Respondent's alleged warning of employees not toassociate or speak with Ball.2.We also agree with the Administrative LawJudge that Respondent violated Section 8(b)(I)(A) ofthe Act by: (a) Executive Committee Member Ritz'threat to bring Ball up on charges and have him ex-pelled from union membership if he continued hisprotests against Respondent with the FBI and theDepartment of Labor, and (2) Respondent's threat tobring intraunion charges against Ball because hefiled the unfair labor practice charge in this proceed-ing.3.We also are in agreement with the Administra-tive Law Judge that Respondent's failure to processthe three grievances designatedas (a) the assistantslotman (Arthur Potts) grievance, (b) the days-offgrievance, and (c) the part-time copy editor (HaroldMurphy) grievance violated Section 8(b)(I)(A) of theAct .3We agree with the Administrative Law Judge'sconclusion that, although it is not a function of theBoard to decide the merits of a grievance in de-termining whether a labor organization has unlawful-ly failed or refused to process it, "some evaluation ofthe grievance or grievancesat issue mustbe made."While the General Counsel is not required to showthat the grievance isprima faciemeritorious,itmustat least appear from the record that the grievance isnot clearly frivolous.4 Utilizing this standard in con-junctionwiththerecordevidence indicatingRespondent's hostility towardsBall,we concludethat the Administrative Law Judge correctly foundRespondent to have violated Section 8(b)(1)(A) withrespect to its failure to properly process the threegrievances mentioned above.4.The General Counsel alleged that Respondent'srefusal to process six additional grievanceswas alsoviolative of Section 8(b)(1)(A). Without deciding thestatutory question presented, the Administrative LawJudge concluded that it would not effectuate the pol-3 The Administrative Law Judge inadvertentlyfailed to discuss a griev-ance filed on behalf ofMary MyersSince this grievance raises precisely thesame issues as those involvedin the Harold Murphygrievance, we shalldirect that Respondent also processtheMaryMyers grievance.4Cf.Truck Drivers, Oil Drivers and FillingStationand Platform WorkersLocal No.705, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America (Associated Transport, Inc),209 NLRB 292(1974),Local575,PackinghouseDivision,Amalgamated Meat Cutters andButcherWorkmen(UPWA), AFL-CIO (OmahaPacking Company),206NLRB576 (1973);MevA Corporation, Subsidiary of Hughes Aircraft Compa-ny,189 NLRB 31 (1971)220 NLRB No. 17 80DECISIONSOF NATIONALLABOR RELATIONS BOARDicies of the Act to require Respondent to processthem further. For reasons set forth below, we dis-agree with respect to five of the six grievances andshall require Respondent to process them in accord-ance with the procedures established by the Adminis-trative Law Judge.In October 1973, Ball filed a grievance allegingthat employees Murphy and Whitefield had been im-properly laid off or discharged. He filed the griev-ance pursuant to what he viewed as his duty undertheGuild constitution.' Ball alleged thatMurphyand Whitefield had been employed for the contractu-al 90-day period and their termination was thereforein violation of the collective-bargaining agreement .6Respondent subsequently failed and refused to pro-cess the grievance.The Administrative Law Judge found that it wouldnot effectuate the policies of the Act to require Re-spondent to now process this grievance. Relying ontestimony by Ball that Murphy and Whitefield werereemployed by the Employer in January 1974, theAdministrative Law Judge concluded that the matterwas moot. In addition, the Administrative Law Judgepointed out that neither Murphy nor Whitefield testi-fied at the hearing and neither employee expressedany interest in the processing of the grievance.We find, contrary to the Administrative LawJudge, that the grievance is not moot. It involves acontract interpretation issue affecting all employees'employment status-namely, the proper relationshipbetween the union-security clause and the probation-ary period. This issue exists regardless of the employ-ment status of either Murphy or Whitefield, and re-gardless of their personal desire to pursue it. SinceBall had a right (if not a duty) under Respondent'sconstitution to raise the issue, he had a concomitantright to have the issue pursued. This Respondent re-fused to do. Accordingly, we find that Respondent'sfailure to process theMurphy-Whitefield layoffgrievance was a violation of Section8(b)(1)(A).Ball also filed a series of grievances relating to theperformance of editorial department work by indi-viduals who were not members of the Guild. Suchwork was alleged to constitute a violation of article I3The pertinent provision of the Guild constitution, artXVII1, sec 4(b),reads-It shall be the duty of each member to report any complaint to his Unitofficers and the duty of the Unit officers after investigation to report toofficers of the Local any dispute regarding any terms or conditions ofemployment.6 Ball cited art X11, sec 6, of the contract which reads in pertinent part-There shall be a trial period of three months for all employees.Beginners or new employees, after completing their trial periods shallhave thesamesecurity and length of service benefits under this con-tract enjoyed by all other employees.of the collective-bargaining agreement.' In Novem-ber 1973, Ball submitted the "Christmas Cash griev-ance" which alleged that writers who were not mem-bers of Respondent were submitting copy promotinga contest run by the Courier-Express. The followingmonth Ball alleged that freelance writers Mort andJones who were not members of Respondent werecontributing copy to the Courier-Express. Finally, onDecember 8, 1973, Ball filed a grievance alleging thatcontributions for a new feature-the Suburban-Courier-were being submitted by nonmembers.'TheSuburban-CourierwasdiscussedatRespondent's December 13, 1973, executive boardmeeting and the minutes of the meeting reflect thatBall was asked to submit whatever evidence he hadin support thereof.The Administrative Law Judge concluded that Re-spondent should not be required to process any ofthese grievances. In his view the "Christmas Cashgrievance" was moot because the contest giving riseto the dispute was over, while the Mort-Jones griev-ance was moot because both writers had ceased con-tributing copy at the time of the hearing. The Admin-istrativeLaw Judge's refusal to require furtherprocessing of the Suburban-Courier grievance wasbased primarily upon his finding that Ball failed tosubmit the additional evidence requested at the De-cember 13 executive committee meeting.As with the Murphy-Whitefield grievance, we donot think Respondent should be able to escape itsstatutory obligations on grounds of mootness sincethese grievancesraise issuesas to the proper interpre-tation of the jurisdictional clause of the collective-bargaining agreement and therefore affect the rightsof all employees. Under these circumstances, we donot think these grievances are moot.In addition, we do not think Respondent can justi-fy its refusal to process the Suburban-Courier griev-ance through reliance on Ball's failure to produceadditional evidence to support it. The burden of in-vestigating the grievance belonged not to Ball, but toRespondent' Accordingly, we will direct Respon-7ArtIreads in pertinent part3. (a) The kind of work either normally or presently performedwithin the unit covered by this agreement and new or additional workassigned to be performed within the said unit is recognized as the.juris-diction of the Guild and the performance of such work shall be as-signed to employees within the Guild's jurisdiction.8The grievance stated.SuburbanCourier copyin violation of job jurisdiction provisions ofGuild contract.Previous grievances have not been submitted by Couri-er-Express grievance committee.Although it was not specifically cited in the grievance,it is clear that thegrievance referred to art. 1, sec. 3(a), ofthe collective-bargaining agreementSee In.7, supra.9 See fn.5, supra. BUFFALO NEWSPAPER GUILD81dent to process the Mort-Jones and Suburban-Couri-er grievances in accordance with the procedures es-tablished by the Administrative Law Judge.1°In January 1974, Ball filed the "dues deductiongrievance."The record reveals that Ball went on va-cation in September 1973. The Employer gave himsome vacation pay in advance but neglected to with-hold his September union dues prior to making thevacation payment. Respondent was notified of thisoversight on October 1, 1973. Unit Secretary-Trea-surer Fleming testified that he had advised Ball topay the September dues directly to the Union butthat when Ball failed to comply with his request heasked the Employer to withhold the dues. In January1974 the Employer deducted Ball's dues for Septem-ber 1973 aswell as forJanuary 1974. On January 30,1974, Ball wrote to the Employer's business managerfor an explanation. On the same day he filed a griev-ancewith Respondent protesting the "double deduc-tion" of dues. The record shows that the Employerdid not respond to Ball's January 30 letter, nor didBall write againto the Employer about the "doublededuction" after filing his grievance with Respon-dent.The Administrative Law Judge found that Ball'sdues for September 1973 were not erroneously de-ducted.Moreover, he found that it had been Ball'sresponsibility to contact the Employer's payroll de-partment to ascertain the facts of the matter. On thisbasis, he concluded that the matter is now moot. Wedisagree.In our view,this grievance also involves an issueregarding the proper interpretation of the collective-bargaining agreement. In this instance the checkoffprovisions of the contract are involved." Since thegrievance involves a possible infringement of Ball'srights under the collective-bargaining agreement, wefind that the grievance is not moot. When Ball wasunsuccessful in finding out the reason for the "dou-ble deduction," Respondent was obligated to pursuethe matter.We find, contrary to the AdministrativeLaw Judge, that Respondent's failure to process the"dues deduction grievance" was a violation of Sec-tion 8(b)(1)(A) of the Act. Accordingly, we will directRespondent to process the "dues deduction griev-ance."10We will not direct Respondent to process the "ChristmasCash griev-ance"because in our judgment Respondenthas alreadyfulfilled its statuto-ry obligations.According to the testimony of GrievanceCommittee Chair-man Watson,the grievance was taken up with managementat a regularlyscheduled grievance meeting and Respondent cameawayfrom the meetingsatisfied"that the company was right on this one." Respondent subsequent-ly posted the results of that meeting on the Guildbulletin board at theCouner-Express.Accordingly,we are satisfied that Respondent processedthe "Christmas Cash grievance" in accordancewith its statutory obligationsand therefore did not violate Sec. 8(b)(1)(A).11Art. 11 ofthe collective-bargaining agreement.On November 26, 1973, Ball filed a grievance re-lating to slotman Burt Nelson. The record revealsthaton October 26, 1973, Executive CommitteeMember Nelson was promoted by the Employer tothe supervisory position of "chief slotman" (i.e.,chief copy editor). Nelson continued to be active onthe executive committee after his promotion. Ballsubsequently filed a grievance with Respondent al-leging that the Guild contract was violated byNelson's continued participation in the bargainingunit after his promotion to supervisor.12 Ball request-ed Nelson's removal from the contract's coverage.The Administrative Law Judge recommended thatthe grievance be dismissed on the theory that it in-volves a matter relating solely to internal union af-fairs. In his exceptions, the General Counsel assertsthat the grievance reflects a concern that a conflict ofinterest would arise in Respondent's enforcement ofthe collective-bargaining agreement because of thefact that Supervisor Nelson was still actively servingon the executive committee."We agree with the General Counsel. In our view,the rights of all members of the unit are at stakewhen it appears that a conflict of interest may arisein the vigorous enforcement of the collective-bar-gaining agreementby their collective-bargaining rep-resentative. Inherentin Ball'sgrievance were ques-tions as to Respondent's ability to properly representthemembers of the unit. Accordingly, we find thatRespondent's failure to process the "slot man (BurtNelson) grievance"was a violation of Section8(b)(1)(A) of the Act and shall order Respondent toprocess it.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, The Buf-falo Newspaper Guild, Local 26, American Newspa-per Guild, AFL-CIO-CLC, Buffalo, New York, itsofficers,agents,and representatives, shall take the12Ball referred to the preamble of the collective-bargaining agreementwhich excludes from Guild coverage"supervisors as defined in the NationalLabor Relations Act .. " He requested that Respondent invoke art. 11,sec. 6, of the Guild constitution which provides, "No persons actively serv-ing the interest of employers as against the interests of the Guild shall beeliWibleto membership "The General Counsel further argues,"ClearlyBall's letterthoughitquotes a section of the constitution does not constitute an internal unionmatter inasmuch as the constitution itself placesthe duty ofcontract en-forcement and complaints regarding terms and conditions of employmentupon the Local Ball was therefore expressing his complaint as to Nelson'sstatus both as the beneficiary under the agreement and as a member underthe constitution." 82DECISIONSOF NATIONALLABOR RELATIONS BOARDaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 2(a) ofthe recommended Order:"(a)Request Buffalo Courier-Express, Inc., toconsider: (1) the Murphy-Whitefield grievance; (2)theMort-Jones grievance; (3) the dues deductiongrievance; (4) the Suburban-Courier grievance; (5)the slot man (Burt Nelson) grievance; and (6) theMary Myers grievance in addition to the grievancesspecified in that section of the Decision entitled `TheRemedy,' and take such further action as designatedin said section."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to place intraunioncharges against William L. Ball, or to expel himfrom our Union, because he filed unfair laborpractice charges with the Board, or because heparticipated in lawful intraunion activities, orbecause he engaged in other protected concertedactivities.WE WILL NOT fail or refuse to process anyemployee's grievances because of his intraunionor protected concerted activities or because ofhis disagreement with the views, opinions, orconduct of the officers or agents of the Guild.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir right to engage in or refrain from engagingin concerted activities guaranteed by Section 7of the Act, except to the extent such right maybe affected by an agreement authorized by Sec-tion 8(a)(3) of the Act.WE WILL request Buffalo Courier-Express,Inc., to consider the grievances designated be-low, and will thereafter, if appropriate and nec-essary, take such grievances to arbitration in ac-cordance with the grievance procedure set forthinour collective-bargaining agreement.Thegrievances are: the assistant slot man(ArthurPotts) grievance; the days-off grievance; thepart-time copy editor (Harold Murphy) griev-ance; theMurphy-Whitefield grievance; theMort-Jones grievance; the dues deduction griev-ance; the Suburban-Courier grievance; the slotman (Burt Nelson) grievance; and the MaryMyers grievance.THE BUFFALONEWSPAPERGUILD, LOCAL 26,AMERICANNEWSPAPERGUILD, AFL-CIO-CLCDECISIONSTATEMENT OF THE CASEJOHN P.VON ROHR,Administrative Law Judge: Upon acharge filed on February28, 1974,the General Counsel ofthe NationalLaborRelations Board,by theRegional Di-rector for Region 3(Buffalo,New York),issued a com-plaint on July25, 1974,against the Buffalo NewspaperGuild,Local 26,American Newspaper Guild,AFL-CIO-CLC, hereincalled the Respondent or the Union, allegingthat it had engaged in certain unfair labor practices withinthemeaning of Section 8(b)(1)(A) of the National LaborRelations Act, as amended,herein calledthe Act.The Re-spondent filed an answer denying the allegations of unlaw-ful conduct alleged in the complaint.Pursuant to notice,a hearing was held before me in Buf-falo,New York,on October21, 22, 23,and 24 and onNovember 5, 6, and 7,1974. Briefs were received from theGeneral Counsel and the Respondent on January6, 1975,and they have been carefully considered.Upon the entire record in this case and from my obser-vation of the witnesses,Ihereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBuffalo Courier-Express, Inc., herein called the Employ-er or the Company, is a New York corporationmaintain-ing its principal office and place of business in Buffalo,New York, where it is engaged in the publication and dis-tribution of a daily newspaper. During the year precedingthe hearing herein, the Company received gross revenues inexcessof $200,000. During the same period, it purchasedand received goods valued in excess of $50,000 from pointsand places located outside the State of New York.The parties concede, and I find, that Buffalo Courier-Express,Inc., is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Buffalo Newspaper Guild, Local 26, AmericanNewspaper Guild, AFL-CIO-CLC, is a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe complaintallegesthat (1) Respondent Union violat-ed Section 8(b)(1)(A) of the Act by threatening the Charg-ing Party with bodily harm and by taking various otherretaliation against him, all because he had engaged in pro-tected concerted activities and (2) that Respondent Union BUFFALO NEWSPAPER GUILD83further violatedSection 8(b)(1)(A) of the Act by failing toproperly processgrievancesfiled on behalf of the ChargingParty and on behalf of other employees, all in reprisal forthe Charging Party's participation in protected and/or con-certed activities.B. Background1.Structure and composition of Respondent LocalRespondent Local 26 of the Guild represents approxi-mately 600 employees, primarily editorial department em-ployees, of three newspapers operating in the area of Buf-falo,New York, viz the Courier-Express (the employerherein involved), the Buffalo Evening News and the Tona-wanda Evening News.It is,however, relevant to note thatthe employees of each newspaper comprise a separate ap-propriate bargaining unit. William Ball, the Charging Partyherein, has been employed as a copy editor with the Couri-er-Express sinceMay 1970 and has at all times been amember in this unit (the so-called CE unit) which has ap-proximately 300 member-employees.The officers of the Local are as follows: Joseph Ritz,president;Richard Batzer, vice president; Patricia Swift,secretary. In addition, it is noted that the governing bodyof the Local is the executive committee, which meetsmonthly. It is comprised of unit officers and elected dele-gates from each of the three units. Finally, it is noteworthythat each unit has its own grievance committee. Insofar asmaterial here, the following were the officers, elected dele-gates, and grievance committee members of the Courier-Express unit: Joseph Ritz, member of executive commit-tee; Pat Ryan, unit chairman, member of executive com-mittee; James Watson, chairman of grievance committee;Joseph Higgins, unit vice-chairman, member of executivecommittee; John Fleming, unit secretary-treasurer; BurtNelson, member of executive committee; Paul MacClen-nan, member of executive committee; James Higby, mem-ber of grievance committee; Peter Wetmore, member ofgrievance committee; Edward Toronto, alternate delegateto executive committee.2.Respondent hostility against Charging Party BallA substantial part of the lengthy record in this proceed-ing is devoted to background evidence (i.e., predating Au-gust 28, 1974, the 10(b) cutoff date in this case) for thepurpose of establishing animus against Ball and the variousconduct in which he engaged which precipitated such Re-spondentanimus. I do not deem it necessary to set fortheach and every incident, activity, or conversation tendingto establish such animus, for not only is the record abun-dantly clear that Respondent became extremely resentfulof Ball for his entire course of conduct against the Union,including various challenges and charges made by himagainst Respondent officers and agents, but indeed Re-spondent officials readily admitted at the hearing that theycame to regard Ball much more than a nuisance because ofhis numberous activities in this regard.' However, certainhighlightsof Ball'sactivities are a relevant and necessarypart of this Decision and I set them forth below as follows.In April 1973, Ball ran against Pat Ryan for chairman ofthe Courier-Express bargaining unit, but was defeated inan election which was held on April 5.2 Ball, in a lengthyletter to Local President Joseph Ritz dated April 18, 1973,promptly challenged the election. In that letter he not onlyfully explicated his reasons for challenging the election, butspecifically accused James Rigby, a member of the griev-ance committee, of having engaged in certain irregularitiesin connection therewith. A committee was appointed toinvestigate Ball's complaints, but at a meeting held onApril 26 the Union voted to affirm the results of the elec-tion.On June 17, 1973, Ball took his protest to the conductof the election to the Union's national headquarters inWashington, D.C., by writing a letter to Charles Perlik, thepresident of the Newspaper Guild, enclosing a copy of theabove-noted April 18 letter to Ritz. By letter of July 2,1973, Perlik advised Ball that the International lacked ju-risdiction over the matter and suggested that he "continuepursuit of your protest before the Local Union and beguided by the Local's determination in the matter."Remaining adamant in his challenge to the April 5 elec-tion,Ball, in a 12-page letter to the Secretary of Labordated August 1, 1973, filed a further protest of the electionand, for the numerous reasons set forth therein, requestedthat the Department of Labor conduct an investigationwith respect thereto. In the same letter he requested that"the election be overturned on the basis of my rights underthe LMRDA and the governing regulations of the Newspa-per Guild, Local 26." It is undisputed that in mid-August1973, the Department of Labor, after having conducted aninvestigation of Ball's charges, advised President Ritz that,unless the Respondent consented to a new election, theDepartment would be prepared to institute court actiontowards this end. Ritz advised the Department that hewould take it up with the Local. This he did, with the Localdeciding to agree with the Department's request. Ritz sonotified the Department in late September or early Octo-ber 1973 and an agreement was reached that a new electionbe conducted no later than April 15, 1974.In the meantime, Ball was on vacation during the entiremonth of September. On September 12, Ball called JohnFleming, the Unit secretary-treasurer, to inquire about theDepartment's investigation of his election protest 3 Duringthe conversation Fleming stated that he had suggested toRyan that he (Ball) be placed on the grievance committeebecause he thought this might resolve some of the prob-lems involving Ball. According to the credited testimony ofBall, Flemingat this point went on to say that Ryan repliedthat he would not place Ball on the grievance committeebecause James Watson, the chairman of the grievancecommittee, was opposed to him, and, further, that Ryan1One admission to this effect will be related in the alleged gun incident inthe early morning of October 3, 1974, as hereinafter set forth2He was, however, at this time elected a delegate to the executive com-mittee.J 1 will note at this point that Ball demonstrated a remarkable memory fordetails and dates as to the various incidents and matters concerning whichhe testifiedMany of these he documented at the time of the occurrences.On the whole, and after having observed him give voluminous testimony,Ball appeared to me to be a credible witness 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that if he (Ryan) had anything to do withit,Ball"would never hold any official position in the Union." 4Department of Labor representatives held a preelectionmeeting with Ritz,Fleming, Higby,and Ball in latter Janu-ary 1974. During the meeting Higby, a member of thegrievance committee,protested Ball's presence,stating thathis participation in the meeting was not welcomed.He was,however,permitted to remain.A new election was conducted in latter February 1974.Ball was againdefeated by Ryan for position of chairmanof the Executive Committee. He did, however, retain hisposition as delegate to the committee. On April 8, 1974, theDepartment of Labor issued a determination of Ball's com-plaint, theessenceof which held that any violations thathad occurred in the initial election had been remedied bythe second election.I turn now, briefly, but as part of the background evi-dence, to a previous unfair labor practice charge filed byBall against the Respondent.This stemmed from a griev-ance filed by Ball in December 1972, concerning his al-leged deprivation of certain vacation pay to which he felthe was entitled. On July 16, 1973, there having been noresolution of his grievance,Ball filed a charge against theRespondent in Case 3-CB-2107 alleging a violation of Sec-tion 8(b)(1)(A) of the Acts This case was ultimately settled,with the charge being withdrawn on August 2, 1973. It isnoteworthy that Grievance Committee Chairman Watson,who was interviewed in connection with this charge andwho during the instant hearing described his relationshipwith Ball as "strained,"placed the beginning of this rela-tionship at about the time of the filing of this charge. Fur-ther describing his relationship with Ball, Watson testified,"it is just that through the course of the-I felt he wastrying to give me a fast shuffle. I didn't trust the guy. I wasgetting too many stories from him ...."In addition to all the foregoing, the General Counseladduced testimony predating the 10(b) cutoff date regard-ing Ball's zealous involvement in other union affairs, suchas those pertaining to charges made by him thatRespondent's officials did not strictly enforce or correctlyinterpret various provisions of the collective-bargainingagreement between theCompany and the Union,as well ascharges that Respondent'sofficials engaged in variousother improprieties in the handling of internal union af-fairs.For example,in early 1973 Ball alleged that guildwork was being performed by nonguild members, in viola-tion of the contract, on a new company project called theSuburban Courier, this involving special editions of thecompany newspaper containing editorial items of interesttoparticularBuffalosuburbs.WithoutdetailingRespondent'shandling of Ball's charges(which subse-quently was made the subject of a grievance), suffice it tonote that Ball was not satisfied with Respondent's handlingof the matter. At a union meeting held in February or4 Ryan didnot denymaking the quoted remark to Fleming.He did, how-ever,testify"I told Fleming that Mr.Watson had declined to appoint Ballto the committee,and that is where the matter stood"Watson concededthat he did not want Ball on the grievance committee.5Although this charge was couched instatutorylanguage,it is undisputedthat the basis for the charge pertained to Respondent's alleged failure toproperlyprocess this grievanceMarch 1973, with Ryan, Watson, Higby, and Wetmorepresent, he openly accused union officials of selling out themembership because of their discussions with managementconcerning the issue.6A furtherexample of Ball's activitiesinvolved his challenging the procedure of Respondent's of-ficials in the appointment of a negotiating committee toparticipate in upcoming contract negotiations.? Againwithout relating his various protests and discussions withRespondent's officials concerning this matter, suffice it tonote that Ball finally appealed to International PresidentPerlik. By letter dated November 20, 1973, with a copy toRitz, Perlik advised Ball as follows:Dear Mr. Ball:Iam responding to your two letters of November 5,1973.Itwould appear that the allegations of "threats, coer-cion and intimidation" advanced in your letter of Oc-tober 22, 1973, to the Secretary of Labor are not cog-nizable under TNG's Constitution and would be moresusceptible to effective investigation through the pub-lic agencies you have already contacted.Regarding the appointment of a negotiating commit-tee for negotiations with the Courier-Express, I am notin a position to pre-judge whether a violation of theTNG Constitution or the Local's By-Laws has in factoccurred. I note, however, that Article XVIII, Section2, and Articles XII and XIII of the Constitution wouldseemto be applicable, and if you feel that a violationhas occurred you may proceed by filing charges pur-suant to those provisions.Sincerely and fraternally,/s/ Charles A. Perlik, Jr.PresidentHaving thus related the pertinent background evidenceconcerning Ball's activities and Respondent'sreactionthereto, further such activitiesby Ball,togetherwithRespondent's response,is related in the ensuing discussionconcerning the eventscovered bythe allegations in the in-stant complaint.C. AllegedRestraint and Coercion1.The alleged gun incidentThe complaint alleges that Patrick Ryan, the chairmanof the bargaining unit and a member of the executive com-mittee, threatened to inflict bodily injury and other harmto Ball becausehe engaged in protected concerted activi-ties.Having been on vacation during the entire month of De-cember 1973, Ball returned to work on the evening shift of6It should be made clear that I make no finding that Respondent en-gaged in factin any such impropriety,as chargedby Ball.Irelate thisincidentsolely asfurther demonstrative of Ball's zealous involvement inunion affairs as well as his open oppositionto variousacts and conducts ofunion officials.7 Thecurrentcontract atthis time had an expiration date of December31, 1973.Ball's protests concerning the appointment of the negotiating com-mittee beganin October 1973 BUFFALO NEWSPAPER GUILD85October 1. Ball testified that, upon completion of the shiftabout 1:30 a.m. on October 2, he left the premises andwalked down the street toward his car. This took him pasta bar known as Ray Flynn's Golden Dollar. As he waspassing by the bar, he said, he heard someone shout anobscenity at him. He thereupon turned to the direction ofthe bar and observed Pat Ryan, the chairman of the bar-gaining unit and a member of the executive committee,standing between the inner and outer doors of the entranceto the establishment. Ball testified that at this point Ryanwas holding the outer door open with his left hand, while atthe same time holding a pistol in his right hand, waist high,the pistol being pointed directly at him. Ball further testi-fied that at this point Ryan made "a noise or popping noise... like when children are playing cops or robbers." Headded that at the same time he heard "laughter and cheerscoming out of the tavern." According to Ball, Ryan there-upon went back into the bar and he (Ball) proceeded downthe street to his car.Pat Ryan is employed by the Courier-Express as a re-porter and works on the night police beat. Because of thenature of his work, Ryan, who holds a permit registeringtwo pistols, concededly wears a pistol inside his belt whileon duty. He testified that he "assumed" that he did wear apistol on the evening in question. In any event, Ryan wasin the Golden Dollar bar on the night of October 1-2drinking beer with other members of the Union, includingUnion Officials James Watson, John Fleming, and JosephHiggins. Concerning the incident with Ball which conced-edly occurred late that evening, Ryan testified that the fol-lowing took place:Ihad been in the tavern with some other people fromthe Courier, including a number of people involved inGuild activities, and we had, in the course of the con-versation,mentioned Mr. Ball and someone said, Idon't remember who, something to the effect ofhowmuch trouble hewascausing us,and you know, thecontinual accusationsand continual fear to say any-thing for fear that it would be taken a different waythan it was meant and that kind of thing, and justabout that time somebody looked out the window orsaw Mr.Ball passingin front of the tavern, and in amoment of stupidity I rushed to the door, pushed openthe screen door, the aluminum glass door with onehand, and my other hand on the door dam, leanedoutside and made a noise at Mr. Ball . . . I made a,"Brrrt" . . . ultimately referred to as Bronx Cheer orraspberries.8 [Emphasis supplied.]Aside from the foregoing, Ryan emphatically denieddrawing a gun on Ball. Thomas Ryan, the bartender, testi-fied that he heard comments being made aboutBall as Ballwas passing the front window and that hence he made it apoint to observe Ryan go to the door at Ball's approach.Flynn testified that he watched Ryan during the entire in-cident and that at no time did Ryan take out a gun or havea gun in hand.8 1 think it pertinent to notethat theitalicized portionof Ryan's quotedtestimony is further demonstrativeof theresentmentheld by various Re-spondent officials against Ball.Turning to my conclusions concerning this incident, Ihave previously stated my impression, from observing Balltestify, that Ball was a generally credible witness. This doesnot, however, impel me to accept his testimony in its en-tirety.With respect to the testimony of Respondent's wit-nesses concerning this incident, particularly that of Ryan,there was nothing in Ryan's demeanor to indicate that hewas not telling the truth concerning his encounter withBall.Moreover, this testimony was at least in part corrobo-rated by Flynn. The question concerning Ryan's drawing agun onBall isa particularly serious matter. In this case, asin any other, the burden of proof is upon the GeneralCounsel to establish the violations alleged in the complaint.Where there is a conflict in the testimony, this burden nec-essarily must include his establishing that his witnesses areto be believed over witnesses called by the Respondent. Icannot say that he has met this burden here. Accordingly,and while the matter is not free from doubt, I find that theGeneral Counsel has not established by a preponderanceof the credible evidence that Ryan threatened Ball bydrawing a gun as alleged in the complaint and as contend-ed by him. Accordingly, it is recommended that this alle-gation be dismissed.2.Alleged coercion by HigginsThe complaint alleges that Joseph Higgins, a member ofRespondent's executive committee, threatened Ball withbodily harm. Concerning this incident, Ball testified that hehad a conversation with Higgins and several other staffemployees at the copy desk during the evening of October21, 1973. He said that, while the conversation concernedvarious of his problems and protests, the conversationeventually turned to the fact that Higgins had been takingflying lessons.At this point, according to Ball, Higginsturned to him and stated that "he could see himself obtain-ing a Norden bomb sight and flying over my home." 10This was the sole testimony concerning this allegation inthe complaint, but the General Counsel nevertheless con-tends that Respondent thereby coerced Ball within themeaning of Section 8(b)(1)(A) of the Act. Without dwellingupon the matter further, and assuming that Higgins boreno love towards Ball because of Ball's various protectedactivities described herein, I fail to see where Higgins' re-mark, however uncomplimentary, can seriously be con-strued as a threat of bodily harm. I recommend that theallegation be dismissed.9 In making this finding, I do not find that Ball deliberately fabricated histestimony concerning this incident It is entirely possible, particularly sinceitoccurredlate atnight, that he indeed may have envisioned the incidentmuch as he related In any event, applicable here is the frequently quotedobservation of Judge Learned Hand inN L R B v Universal Camera Corp.,179 F 2d 749 (C.A 2, 1951), "It is no reason for refusing to accept ev-erything thata witnesssays, because you do not believe all of it; nothing ismore common in all kinds of judicial decisions than to believe some and notall."10Higgins recalled discussing the subject of flying lessons withBall andothers, but testified that he could not recall making any statements to Ballto the effect of the above-quoted testimony. I creditBall that Higgins didmake the statement in question 86DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.Respondent's alleged warning of employees not toassociateor speak with BallThe complaintallegesthatRespondent's officers andagents "warned employees of the Courier not to associatewith or speak to Ball because Ball engaged in protectedconcerted activities."The sole evidence adduced concerning this allegationwas Ball's testimonyconcerning a conversation he hadwith Edward Toronto, a copy editor and then analternatedelegate to the executive committee, on or about October9, 1973.Ball testifiedthat at this time, "Mr. Toronto toldme that members of the editorial copy boy staff had saidthat they had been approached by Mr. Ryan and Mr. Wat-son and told them not to associate or talk with me, or Iwould get them in trouble with the Department of Labor."Although Toronto did not deny the foregoing conversationwith Ball," I am persuaded that the foregoing testimonydoes not sustain the allegation in the complaint. In thisconnection, it is noteworthy that the complaint does notallegethat Toronto's statementin itselfwas coercive. Rath-er, the complaint alleges that Respondentin factwarnedemployees not to associate with Ball becauseBall engagedin protected activities. I find the testimonyof Ball, relatedabove, is insufficient to support this allegation. Simply stat-ed, it is hearsay. There being no other evidence whatsoeverto support the allegation, I recommend that it be dis-missed.124.Ritz'threat of December14, 1973The complaint alleges that, during a telephone conversa-tion on December 14, Ritz threatened Ball that chargeswould be instituted against him if he continued his protestsagainstRespondent with the FBI and the Department ofLabor.As background to this allegation, it is relevant to notethat on October 22, 1973, Ball wrote and transmitted alengthy seven-page letter to the Secretary of Labor inwhich he detailed numerous accusations, charges, andcomplaints against officers of Respondent Local 26. Theseincluded the heretofore related alleged gun threat at theGolden Dollar, as well as the heretofore related Nordenbombsight remark by Higgins. Further, in charging thatRespondent officials were "intimidating, restraining, andcoercing me," Ball stated in the letter that this resulted"because of me filing a complaint with the National LaborRelationsBoard [Case 3-CB-2107] and my protests andcomplaints filed with the U.S. Department of Labor, datedAugust 1, 1973, involving the conduct of an election withinthe Courier-Express unit."It is undisputed that a copy of the above letter was re-ceived by the Respondent and that Ritz read the letter inits entirety at a membership meeting of the Local on De-cember 13, 1973. (Although denied by Ritz, Ball credibly11Toronto merely testifiedconcerningother conversations with Ball con-cerning Ball's various activities12Assumingarguendothat Respondentdid direct other employees not totalk with Ball, there wouldremain the legal issue as towhether this conductwould constitute"restraintand coercion"within the meaningof the Act.The findingabove, however,makesitunnecessaryformeto decide thisquestion.testified that at least portions of this letter were read byRitz in a falsetto voice-Ritz conceded that there was somelaughter during the reading of the document.) It is alsoundisputed that this letter was posted on the Union bulle-tin board at the Courier-Express after the meeting. Balltestified that he observed the posted letter on the followingday,December 14, and that he thereupon protested theposting of it to Secretary-Treasurer John Fleming.Ball tes-tified that after some discussion Fleming called Ritz athome and in his presence. After Fleming spoke to Ritz,Ball got on the phone. Ball testified that at this point hetold Ritz that the posting of his letter was unfair, that hischarge should not be resolved in a public forum. Accord-ing to the testimony of Ball, which I credit, Ritz responded,"If you continue this-these protests and complaints, youare going to be brought up on charges and booted out ofthe union." Ritz finally agreed to Fleming's removing theletter until he could speak to his attorney. Although Flem-ing removed the letter from the bulleting board, it wasposted again by Ritz on the following Monday.13 Beforedeciding the allegation at hand, it is relevant to note that inthe subject letter to the Secretary of Labor, Ball initiallystated as follows:On Friday, Oct. 19, 1973, I was advised by KennethCohen of the U.S. Attorney's Office, Buffalo, to sub-mit the following information to your office for trans-mission to the U.S. Department of Justice for possibleinvestigation under provisions of the Labor-Manage-ment Reporting and Disclosure Act of 1959 as amend-ed, Title VI Deprivation of Rights under Act of Vio-lence (29 U.S.C. 530) Sec. 610 to wit:"It shall be unlawful for a person through the use offorce or violence or threat of the use of force or vio-lence to restrain, coerce or intimidate, or attempt torestrain, coerce or intimidate any member of a labororganization for the purpose of interfering with or pre-venting the exercise of any right to which he is entitledunder the provisions of this act."Accordingly, I state to you that since December1972, I have been the target of acts which I consider tobe threats of violence aimed at intimidating, restrain-ing, and coercing me for exercising my rights underthe union regulations and under the Labor-Manage-ment Reporting and Disclosure Act and the federalCivil Rights statutes.Several paragraphs later in the same letter he stated as fol-lows:These individuals have engaged in these acts againstme because of me filing of a complaint with the Na-tional Labor Relations Board [Case 3-CB-2107] andmy protests and complaints filed with the U.S. De-partment of Labor, dated Aug. 1, 1973, involving thecontract of an election within the Courier-Expressunit.13Ritz conceded talking to Ball over the telephone concerning the postingof the letter, conceded that he agreed that it be removed at this time, andtestifiedthat subsequently "I believe I reposted it." Ritz did not deny theabove-quoted testimony of Ball with respect to the threat that Ball would bebrought up on charges and booted out of the Union if he continued hisprotestsAs indicated, I credit Ball's entire version of this conversation BUFFALO NEWSPAPER GUILDApplicableto a determination as to whetherRitz's afore-noted threat to Ball was violativeof the Act isCarpentersLocal Union No. 22,et at(William Grazianod/b/a Grazi-ano ConstructionCompany),195 NLRB 1, 2 (1972),whereinthe Board stated as follows:It is by now well settled that although Section8(b)(1)(A) "leaves a union free to enforce a properlyadopted rule which reflects a legitimate union inter-est" and "impairs no policy Congress has imbedded inthe labor laws," it does not permit enforcement, byfine or expulsion, of a rule which "invades or frus-trates an overriding policy of the labor laws... .Cases decided to date, holding that union enforcementof a rule by fining a member violates Section8(b)(1)(A) of the Act, have involved the protection ofimportant policies embodied in the Act itself, such asthe right of employees to gain access to the processesof the Board to seek to remedy union conduct viola-tive of the Act, or the right of employees who soughtto observe contractual responsibilities to protectionagainst union efforts to punish them for refusing tobreach such responsibilities. The policies which theUnion's conduct here seeks to frustrate are embodiedin the Labor-Management Reporting and DisclosureAct of 1959, rather than specifically in the NationalLabor Relations Act. This difference does not, howev-er, impel a different conclusion.As the above-quoted language from the SupremeCourt's decision inScofieldimplies, the Board ischarged with considering the full panoply of congres-sional labor policies in determining the legality of aunion fine. Here the Union, in the guise of enforcinginternal discipline, has sought to deprive its membersof the right, as guaranteed by the Labor-ManagementReporting and Disclosure Act, to participate fully andfreely in the internal affairs of his own union. A finefor that purpose not only in our opinion fails to reflecta legitimate union interest but rather in fact impairs apolicy that Congress has imbedded in the labor laws.For these reasons, we conclude that the RespondentUnion's conductin finingShanley because of his in-traunion activity violated Section 8(b)(1)(A) of theAct.ClearlyBall, inhis letter to the Department of Labordated October 22, 1973, sought to invoke his rights underthe Labor-Management Reporting and Disclosure Act of1959. Significantly, in that letter he specifically called at-tention to his previous charges with the Department con-cerning the intraunion election, the final determination ofwhich at this time was still pending. Moreover, I am per-suaded that Ritz's reference in his December 14 conversa-tion with Ball to "protests and complaints" were meant notonly to include Ball's October 22 letter to the Secretary ofLabor, but also to his previous activities in intraunion af-fairs, including his earlier protest to the Secretary concern-ing the conduct of the April 5, 1973, intraunion election.I find that Respondent, by Ritz' conduct in threateningto bring Ball up on charges and to have him expelled fromunion membership if he continued his intraunion activity,87violated Section8(b)(1)(A) of the Act. Cf. G.V. R. Inc.,201NLRB 147 (1973).5.Threats concerning the unfair labor practice chargeThe complaint in substance alleges that Respondent un-lawfully threatened to bring intraunion charges againstBall because he filed the unfair labor practice charge in thisproceeding. The charge was filed by Ball on February 28,1974. His action in so doing was taken up at an executiveboard meeting held on March 10, 1974. At this meetingPaulMacClennan, an employee of the Buffalo EveningNews and a member of the executive committee, asked "ifBall had sought redress through the local as required in theTNG constitution." When Ritz responded that he had not,MacClennan moved that "Ball be summoned to a specialmeeting of the Executive Board to explain his actions andthe charges." 14 The motion carried. The special meetingwas held on March 19. Ball did not attend. The minutes ofthismeeting reflect that at this meeting the following tookplace:MacClennan moved that subject of a written explana-tion of his charges from Ball, that the next local meet-ing consider a resolution of censure and that legal ad-vice be sought on the possibility of bringing chargesagainst him before the trial Board for violation of ap-propriate provisions of the TNG constitution. Ryanseconds. Approved.On March 21, 1974, Ball went to the Buffalo NewsBuilding to discuss a matter with Patricia Swift. Whilethere he also spoke to MacClennan concerning the reasonfor his not appearing at the March 19 meeting. Ball credi-bly testified that at this time MacClennan told him "thatbecause of my going to the NLRB and not answering theserequests or directives to come to this meeting, that theywere going to bring me up on charges and boot me out ofthe Union." 15Respondent publishes and circulates to its members amonthly newsletter called the Frontier Reporter. Under theheading "Agenda" one item in the April 1974 issue of thisincluded the following: "Consideration of placing chargesagainstWilliam Ball for violation of Guild Constitution."By letter dated March 28, 1974, Respondent advised Ballas follows:Dear Bill:On March 19 the Local Executive Board held a spe-cialmeeting, partly to hear an explanation of chargesyou have brought against the Local before the Nation-al Labor Relations Board.You were contacted personally the week before themeeting and asked what day would be convenient foryou to meet with the committee. It was pointed out14The quotations are taken from the minutes of this meeting(Resp Exh.33)isAlthough MacClennan gave a somewhat different version of this con-versation,he did not deny the substance of the testimony by Ball quotedabove Insofar as the versions differ, I credit the testimony of Ball over thatof MacClennan MDECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, if it were required, the Local would pay any losttime you would be required to take from work to meetwith the committee.You agreed to a Tuesday evening meeting, onMarch 19. Nevertheless, you did not appear at themeeting,nor did you notify any Local orunit officeryou would not be able to appear.You were contacted by myself at the Courier-Ex-press an hour before the meeting and asked if youintended to attend the session. Your answer, pleadingthe press of work, is not judged sufficient, since theLocal contract allows you to take off work time forGuild activities.At the special Executive Committee meeting it wasunanimously voted to ask you to explain, in writing,the charges you have made to the NLRB. Failing awritten reply by you, it was voted to place on theagenda of the next Local meeting consideration ofcharging you with violation of the International GuildConstitution./s/ Joseph P. Ritz, PresidentConcerning the next meeting, which was held on April25, 1974,the minutes thereof reflect only that the matter ofplacing charges against Ball was tabled and referred toRespondent's attorney.Turning to my conclusions, it is well established that aunion may not resort to restraint and coercion in order torestrict the right of an employee-member to file chargeswith the Board.N.L.R.B. v. Industrial Union of Marine &ShipbuildingWorkers of America, and its Local 22,391 U.S.418 (1968). Clearly, MacClennan's threat to Ball on March21, 1974, that he would be brought up on charges andbooted out of the Union for failing to explain to the mem-bership his filing of the charges was a form of restraint andcoercion.16 I find that by such conduct Respondent violat-ed Section 8(b)(1)(A) of the Act. I further find thatRespondent's letter of March 28, 1974, particularly the lastparagraph thereof, and when considered in the context ofMacClennan's previous threat as well as in the context ofthe notice appearing in the April 1974 issue of the FrontierReporter, contained an implied threat that Ball would befaced with intraunion charges under the InternationalGuild constitution if he failed to submit a written explana-tion of his filing unfair labor practice charges with theBoard. By such conduct, Respondent further violated Sec-tion 8(b)(1)(A) of the Act.17D. The GrievancesThis section will deal with the allegation in the com-plaint that"Respondent failed to process grievances and/16AmalgamatedMeat Cuttersand ButcherWorkmen, et at, Local 590 (Na-tional TeaCompany),181 NLRB 773 (1970);AmalgamatedClothingWork-ers, etc,Local 424 AFL-CIO, (Mt Union Manufacturing Company),193NLRB 390 (1971);Local138, InternationalUnion of Operating Engineers(Charles S. Skura),148 NLRB 679 (1964),W. J. Graham, John Graham, 11,and MartinGracey, a Partnership d/b/a GrahamEngineering,164 NLRB679 696 (1967)It is immaterial, in findingthe above violation, that Respondent did notsubsequently implement the action it threatened to take.or delayed processing grievances and/or failed to informBall of the results of grievances he filed on behalf of him-self and others and/or handled the said grievances, in re-prisal for and because of Ball's participation in protectedand/or concerted activities," all in violation of Section8(b)(1)(A) of the Act. The specific grievances litigated atthe hearingare asfollows.1.The assistant slot man (Arthur Potts) grievanceOn October 29, 1973, Ball learned from Arthur Potts, aCourier-Express employee, that Burt Nelson, who had re-cently been designated chief copy editor, had named Pottsto the position of assistant slot man. Ball told Potts,interalia,that no such position existed under the contract, thatno new job title was to be created by management withoutconsultation with the Union, and that therefore he intend-ed to file a grievance on the matter.18On November 3, 1973, Ball prepared a grievance on agrievance form alleging that article XVII, section 10, 11,and 12, of the collective-bargaining agreement had notbeen complied with by the establishment of the new jobtitle,assistant slotman. Ball credibly testified that heplaced theoriginal grievancein an envelope with Watson'sname on it in Watson's mailbox. Photocopies of the samegrievance, in envelopes appropriately addressed, were alsoplaced by him in the mailboxes designated for Ryan andWetmore.19On November 30, 1973, Ball spoke to Swift about thisand other grievances which he had filed but concerningwhich he had received no word. According to the creditedtestimony of Ball, he at this time presented Swift with acopy of the assistant slot man grievance, and after somediscussion was told by her "this is a clear violation of thatworking agreement. We ought to move on that."Concerning all the foregoing, Wetmore testified that hewas not familiar with or did not recall the grievance inquestion.Watson testified that he did not receive the griev-ance whichBall saidhe placed in his mailbox, indeed thatthe first time he "heard" of this grievance occurred whenhe discussed the instant charges with the Board agent in-vestigating this case.20 Swift testified that she "thought" shehad seen the grievance in question, but that she did not"believe" that she read it at a meeting. However, any doubtraised by the foregoing witnesses concerning the receipt ofthis grievance is dispelled by the testimony of Ryan con-cerning the December13, 1973,meeting of the executivecommittee. Testifying that this grievance in fact wasbrought up at this meeting, Ryan continued as follows:And it concerned Arthur Potts, who was the copyreader, and another applicant for the Class A jobwhich had been awarded to Mr. Nelson. That job was18Unrefuted and credited testimony of Ball.19A bank of mailboxes for employees is located in the editorial depart-ment of the Company where employees receive U.S. and interoffice mailWatson has a mailbox exclusively for himself Ryan's box is shared with twoother employees.Wetmore receives his mail in a large box marked "editorialcopydesk." shared by other department employees Respondent officialsconcededly received various letters and grievances from Ball which hadbeen placed in these mailboxes.20Watson,who demonstrateda poormemory, impressed me as being aparticularly unreliable witness BUFFALO NEWSPAPER GUILD89called the slot man or copy editor, and apparently Mr.Nelson had taken Mr. Potts aside and said to him thathe was now his assistant and would be filling in when-everMr. Nelson was not in the slot himself. And IbelieveMr. Ball maintained that this was a positionthat had been created with no definition in the con-tract . . . I told him it had been a long standing prac-tice at the Courier-Express for one person generally tofill in for someone else without creating a new positionof assistant.Ryan further testified that he considered his above "ex-planation" disposed of this grievance and that the mem-bers then voted it be "received and filed."In view of Ryan's testimony that no further action wastaken by Respondent concerning this grievance, I need notrelate Ball's testimony concerning his further inquiries con-cerning it.Suffice itto note that Ball did not regard thegrievance as having been disposed of and that, notwith-standing his subsequent inquiries, he received no notifica-tion of any further action being taken on it. It is undisput-ed that Respondent did not meet with management overthe matter.At this point it is relevant to note that article XVII of thecollective-bargaining agreement to which Ball specificallyreferred in the filing of this grievance provides as follows:10.No new job title for work within the Guild'sjurisdiction will be created by the publisher withoutfirst furnishingthe Guild with a description of the newjob.11.No work will be performed under the new jobtitle until agreement has been reached.12. If the Guild and Publisher are unable to reachagreement, the Publisher will withdraw the proposednew job title.Furthermore, although article V of the contract specificallysets forth a comprehensive list of the various job titles inthe editorial department, an examination thereof revealsthat the title of assistant slot man is not included.21 Ac-cordingly, it is clear that Ball appears to have been entirelycorrect in grieving that the unilateral establishment of thenew job titleassistantslotman and Nelson's appointmentof Potts to that position was not done in accordance withthe specific terms of the collective-bargaining agreement.Not only in perceiving his obligations as a member of theexecutive committee, but as any employee who is subject tothe terms and conditions of employment set forth in thecontract, Ball was entirely within his rights in filing this aswell as the other grievances at issue herein. The questionnow is, did Respondent fulfill its obligation of fairly repre-sentingBall in the handling of this grievance. Turning tothe legal principles applicable to the processing of this andthe other grievances at issue in this case, the law is wellsettled that a bargaining agent must serve the interests ofall bargainingunit employees fairly and in good faith andwithout hostility or discrimination against any of them on2iThe fob titles do include the position of slot man However,it is note-the basis of arbitrary, irrelevant, or invidious distinctions.Manuel Vaca, et al, v. Niles Sipes,386 U.S. 171;LocalUnion No. 12 United Rubber Workers AFL-CIO, GoodyearTire & Rubber Co. of East Gadsden, Ala. v. N. L. R. B.,368F.2d 12 (C.A. 5, 1966), cert. denied 389 U.S. 837 (1967).Miranda Fuel Company, Inc.,140 NLRB 181 (1962). How-ever, a breach of the statutory duty of fair representationoccurs "only when a union's conduct towards a member ofthe collective-bargaining unit is arbitrary, discriminatory,or in bad faith."Vaca, et al. v. Sipes, supra.And, further, alabor organization is not required automatically to processa grievance of a unit employer.Retail Clerks Union, LocalNo. 1357 (Lit Brothers),192 NLRB 1171 (1971). "If, ingood faith, it believes that the grievance is without merit, itmay refuse to entertain it without running afoul of its dutyof fair representation."Carpenters,Local Union #1104(The Law Company, Inc.),215 NLRB No. 98 (1974).Before turning to my conclusions, a reference to thegrievance procedure as provided in the collective-bargain-ing agreement is here in order. Thus, article XI, section 1,of the contract provides:1.The Guild shall designate a committee of its ownchoosing to take up with the Publisher or his author-ized agent any matter arising from the application ofthis agreement or affecting the relations of the em-ployee and the Publisher. The Publisheragrees tomeet with the committee within five (5) days after re-quest for such meeting. Efforts to adjust grievancesshall be made at a mutually convenient time.Section 2, 3, and 4 of article XI set forth further steps tobe taken by the parties themselves toward affecting a set-tlement of the dispute. Absent a settlement at any of thesepreliminary stages, section 5 and succeeding sections pro-vide for invocation of arbitration and the procedure to befollowed at the arbitration stage.Upon the entire record, I conclude and find thatRespondent's failure and refusal to process the grievanceunder discussion was attributable, at least to a large extent,to Respondent's heretofore described hostility towards Ballfor having engaged in the various intraunion and otherprotected concerted activity hereinbefore described. More-over, while I recognize that a labor organization must beallowed some discretion in the processing of grievances, Iam satisfied that in this instance the grievance was not of afrivolous nature.' Indeed, from the evidence heretofore dis-cussed, I am persuaded that the grievance in question hasbeen shown to be ofprima faciemerit. In this connection, Ido not hold that Respondent was necessarily bound to takethe grievances to arbitration. The important fact here isthat Respondent did not even go so far as to meet with theEmployer in accordance with the first step in the contrac-tual grievance procedure. If Respondent had taken this rel-atively simple step it is entirely possible that the grievancewould have been resolved at this stage-or, if it was thendetermined that the grievance lacked merit, by consultingwithmanagement, Respondent in effect thereby wouldhave conducted an appropriate investigationand Ballcould have been notified accordingly.22worthythat other "assistant"positions arespecifically set forth therein For22 Indeed, I should note that it was Respondent's failure tofollow evenexample,while it includes the job titleof telegraph editor, it also includes athe first step of the grievance procedure which is the principal basis for myjob titleof "assistant telegrapheditorfinding the additional violations hereinafter set forth 90DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn sum, I find that Respondent retaliated against Ball bynot processing his grievance, thereby failing its duty of fairrepresentation,and that it thereby violated Section8(b)(1)(A) of the Act.Local485,InternationalUnion ofElectrical, Radio and Machine Workers AFL-CIO (Automo-tivePlating Corp.),170 NLRB 1234 (1968); SupplementalDecision, 183 NLRB 1286, enfd. in relevant part 454 F.2d17 (C.A. 2, 1972).Port Drum Company,170 NLRB 555(1968); Supplemental Decision, 180 NLRB 590 (1970). Seealso a recent court decision,N.L.R.B. v. Local 396, Team-sters [United Parcel Service],509 F.2d 1075 (C.A. 9, 1975),enfg. 203 NLRB 799 (1973).2. The days-off grievanceFollowing his appointment as chief slot man (or chiefcopy editor) Burt Nelson held and exercised authority todesignatethe days off for the employees in his department.Inmid-November 1973, Nelson asked Ball to submit hispreference in regard to days off. Responding thereto, Balladvised that he did not wish to have Sundays and Mon-days off, even if this meant having split days off, since thiswould enable him to attend certain sporting events, as hasbeen his practice, which were held on weekdays. In lateDecember, Nelson changed Ball's days-off schedule toSunday and Monday. On December 29 Ball went to Nel-son and protested the change. It is undisputed that Nelsonthereupon told Ball, "You're going to take those days offand you're going to like it. I don't want anymore complain-ing about it. I don't want a grievance filed. I don't wantyou to go to the Union. I want you to keep your mouthshut."On January 3, 1974, Ball filed a grievance which statedas follows:Days off changed arbitrarily by slot man withoutobservance of the long-standing practice of senioritypreference.Grievant feels that despite the slot man'sclaim that the action was for the good of the company,the change is in the nature of a reprisal for actionstaken by the grievant involving the slot man in meet-ings of the executive committee for Local 26, BuffaloCourier.On January 9, 1974, Ball wrote a letter to Swift, enclos-ing a copy of the above grievance, with the further request"that the executive committee approve arbitrationif neces-sary on this question." It is undisputed that both the formalgrievance and the letter were received by Respondent.This grievance was taken up at the January 20 meetingof the executive board. As reflected in the minutes, thegrievance, together with the request that it be taken to arbi-tration if necessary, was read at this meeting. As also re-flected in the minutes, a decision was reached that the mat-ter "be referred to the CE [Courier-Express] grievancecommittee with instructions to report back to the nextmeeting."However, Ball testified that during this meetingMacClennan stated that this was no place for Ball to air hisdirty laundry.23On cross-examination Watson could not recall when this occurred norcould he give any further detailsThe record reflects that the grievance in question wasnot considered at either the February 14 or March 10meetings and that during this period Ball heard nothingfurther concerning the processing of this grievance.As heretofore noted, Ball filed the charge in this pro-ceeding on March 4, 1974. Ball testified that in the latterpart of March he observed a notice on the bulletin boardwhich, as he recalled, stated "the question involving thedays off of a copy editor had been raised, that the compa-ny claimed that the days off had been changed for thegood of the company, but they would check into the cir-cumstances surrounding the change of days off and informthe Courier-Express Unit." Ball thereupon took the matterup with grievance committee member Peter Wetmore toascertainwhat was transpiring. Wetmore stated that heand the grievance committee had spoken to managementabout the matter but that they did not have in their posses-sion the grievance form or the grievance letter when theydid so. Ball thereupon stated that he was not satisfied withthe committee's presentation of the grievance, as they didnot have the documents which set forth the reasons for hisgrievance.Wetmore testified that the committee had two sessionswith management concerning the matter, one in which thecommittee presented the grievance and the other wheremanagementgave an answer. Watson, however, testifiedthat the committee held only one meeting with the Compa-ny and that "at that time we did not agree withmanage-ment. . . we were going to try another tactic and try anduse a seniority issue on them." When asked if this wasdone,Watson vaguely testified, "We tried, yes. Didn'twork." 23In any event, Wetmore testified that the grievance inquestion was taken up at an executive board meeting heldon May 2, 1974. Concerning this matter, the minutes re-flect only as follows: "The Company apologized for nothaving an answer to the question of whether a copy editor'sdays off could be switched to one he prefers. A note withan answer is to be delivered soon." Respondent put on nofurther testimony concerning this meeting or whether any"answer" from the Company was ever received.Wetmore testified that on or about August 20, 1974, heand Watson finally went to see Respondent's attorney con-cerning this grievance "because we wanted to see whetheritwas a potential case for arbitration." According to Wet-more, he thereupon sent the following letter dated August22, 1974, to Ball:Bill-Jim Watson and I met with Richard Lipsitz recently toreview your grievance concerning the assignment ofdays off. The Guild attorney said he could find noviolation of the contract, as days were assigned con-secutively. He said the "or" in the clause also wouldrelease the company from rotating the days off of theentire copy desk in order to distribute the days offequally. The clause reads [sec. 7(b)]. "Where possibledays off will be rotated or given consecutively. BUFFALO NEWSPAPER GUILD91We would consideritprobablyfruitlessto carry thegrievance further, but of course you are entitled tocarry it to the local if you wish./s/ Pete WetmoreAlthough Wetmore testified that he placed the aboveletter in the box designated for Ball in the company mail-bank,Ball testified that he did not receive it. Ball furthertestified that his Sunday-Monday schedule ofdays off hadnot been changed.However,whether or not Ball in factreceived the letter,Ifind the evidence in its entirety toamply reflect that Respondent failed in itsstatutory dutyof fair representation in its handling of Ball's"days off"grievance.The inconsistent and vague testimony ofRespondent'switnesses hardly establishthat anyseriousinvestigation of the matter was ever made.Indeed, it wouldappear that Respondent did not follow up on the failure ofthe Company to furnish an answerto any purported inqui-ry by it;nor does it appear that Respondent in fact at-tempted any other"tactic"in its adjustment of this griev-ance,as Watson asserted that it would.Moreover,not onlydoes the record establishthatRespondent failed to keepBall informed as to what steps,if any,were being taken inthe processing of his grievance,but it is also clear thatRespondent did not pursue this matter with due diligenceand in a timely manner.As Respondent concedes in itsbrief, "Both [Watson and Wetmore]admitted that an inor-dinate amount of time had elapsed from the filing of agrievance until a response was made to Mr. Ball."I find that Respondent's conduct in failingto properlyprocess the grievance in question, for the proscribed rea-sonspreviouslynoted,was in violation of Section8(b)(1)(A) of the Act 243.The part-time copy editor (Harold Murphy) grievanceIn late October 1973 Harold Murphy, a retired copy edi-tor at the Courier-Express, was rehired by the paper towork at the editorial copy desk on a part-time basis. OnNovember 3, 1973, Ball filed a grievance with respect tothis action, alleging that the collective-bargaining agree-ment 25 had been violated in that this permitted Murphy tobe employed without the employer granting him all thecontractual benefits to which regular employees were enti-tled, that Murphy was not an active member of the Guild,and also that by this action the Company sought "to estab-lish the practice of using part time help on the copydesk." 26It is undisputed that this grievance was brought up at theDecember 13, 1973, meeting of the executive board. How-ever, as an example of the frequently contradictory andconfusing testimony of Respondent witnesses concerningthe various Ball grievances which were litigated in this pro-24 Respondent introduced lettersfrom two other employeesprotestingthat their grievances were not being timely processed.However, the delayshere appear to have beenonly amatter of a few weeks and are not at allcomparable to the Ball situation25 Ball specifically referred to arts.IX, X, and XVI of the contract26 The quotedstatement is taken from a letterdated December 2, 1973,which Ball submitted to Swift in further amplification of this grievance.(G.C. Exh. 50).ceeding, I relate the testimony of Ryan concerning the ac-tion taken with respect to this grievance at that meeting.Ryan first correctly related that Ball's December 2 letter toSwift concerning this grievance (see fn.26, supra)was readat the meeting. He testified that at this point, "I was direct-ed to investigate." But continuing, Ryan testified that atthis point he read a letter dated December 8, 1973, fromFleming, noting that Ball was not able to be present at thismeeting.27 This letter, it may be noted, although related tothe grievance, did not purport to resolve the grievance or toeven suggest any resolution therefor. Instead, it merelydealt with the amount of union dues owed by Murphy inview of his part-time employment status. Indeed, it is note-worthy that in this letter Fleming stated: "The case of aBuffalo Guild member retiring and then six months laterreturning to work at the same newspaper on a part timebasis is something new to me in 10 years of holding variousGuild offices here." In any event, Ryan testified that afterreading Fleming's letter he told the other members of theexecutive board, "There is the investigation"; and this, hetestified, disposed of the matter as far as he was concerned.Ryan's latter testimony, however, is not in accord with theminutes of this meeting, offered by Respondent, whichstate as follows: "Ball's letter dated December 2 re: statusof Harold Murphy, part time copy editor at CE who is onCE pension. Letter attached. Covert moved that the matterbe referred to the unit chairman for investigation. Ap-proved. 28Ball credibly testified that a question was raised at theJanuary 20, 1974, union meeting concerning this grievance,but that Ryan reported that no further action had beentaken. 9 He testified that the grievance was again referredto the grievance committee. That no further action on thisgrievance was taken by Respondent during the ensuingmonths is clearly reflected in the minutes of a Local meet-ing held on April 24, 1974, which states: "Ryan reportedthat a grievance initiated by Ball re part time help on thecopy desk is pending. Management contends that the situa-tion is temporary and that it is trying to hire full help." 30With regard to the statement concerning the position ofmanagement on the matter, there is no testimony whatso-ever that the committee in fact took up this grievance pur-suant to the contract's grievance procedure. Indeed, Wat-son, the chairman of the grievance committee, testified thathe had no recollection of any union management meetingover the Harold-Murphy grievance 31 Moreover, it is note-worthy that the aforenoted April 24 meeting did not take27Resp. Exh 1428That this action was taken was also confirmed by the testimony ofSwift and Ball.29 This is substantially confirmed by the minutes of this meeting. Resp.Exh 31.30 Resp.Exh. 3531Watson testified that at one point,inDecember or January,he "re-called going to the company raising the issue of part time help on the copydesk " He vaguely testified that the Company inferred "that under the con-tract the company had the right to hire part time people," but that it assuredthat every effort was being made to hire a full-time copy editor.He testifiedthat he believed the matter was "dropped" at that time It hardly need bepointed out that this testimony is inconsistent with the testimony of otherRespondent witnesses and as well as its own documentary evidence In anyevent, I have previously found Watson to be an unreliable witness and I donot credit his testimony as aforesaid. 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDplace until 2 months after the charge herein was filed.Upon the entire record,it is clear and I find that, notonly did Respondent engage in flagrant procrastination inthe handling of this grievance,but it is also apparent thatRespondent in fact did not pursue any proper investigationor consideration thereof.Furthermore,there is no questionbut that Respondent never met with management over thisgrievance pursuant to the terms of the contract.In view of the foregoing,and for the same reasons here-tofore expressed,I find that Respondent violated Section8(b)(1)(A) of the Act by failing to afford Ball fair represen-tation in the processing of this grievance.E. The AdditionalGrievances1.Preliminary discussion as to the additional grievancesIn seekinga remedy forthe alleged violations in this casethe General Counsel urges,inter alia,that Respondent beordered to appoint a standing committee to meet with theemployer and undertake a consideration of all the griev-ances litigated herein,and that it also be required to takesuch further action as approval of arbitration,if necessary.With respect to the grievances heretofore discussed, I findsubstantialmerit to the General Counsel'sposition andshall,accordingly, direct such affirmative action as isdeemed appropriate.However,in reaching a determinationin this regard,itmust be borne in mind that it is not afunction of the Board to decide whether a grievance in factismeritorious or not.Clearly,the resolution of grievancesis an integral part of the collective-bargaining process anda determination and disposition of them must be made bythe parties themselves under the provisions of the collec-tive-bargaining agreement.Nevertheless, in cases involvingalleged unlawful conduct with respect to the processing ofgrievances,itappears clear that in deciding whether therewas a violationof the Actsome evaluationof the grievanceor grievances at issue must be made.Thus,inPort DrumCompany,supra,a case involving a grievance relative to thedischarge of the ChargingParty,the Board,as a relevantbasis for finding an 8(b)(1)(A) violation and also for or-dering the Union to proceed to arbitration, adopted thefinding of the Administrative Law Judge that the dischargegrievance was shown to be"prima faciemeritorious." Al-though thePort Drumcase does not go so far as to holdthata prima faciecasemustbe established by the GeneralCounsel,clearly it reflects that some consideration of themerits of the grievances must be made.However, apartfrom indicating that a"prima facie"showing of merit is onecriteria to be considered,I have found no case where theBoard has had the occasion to indicate whatever othercriteria or standards are to be utilized in evaluating griev-ances which come before it in cases such as this.Signifi-cantly, theonlygrievances inPort Drum, supra, AutomotivePlating supra,andUnited Parcel, supra,involved the veryserious question of the discharges of the respectiveemploy-ee grievants.Ihave found no case,such as the one at bar,where the Board has been presented with a multiplicity ofgrievances,most of which pertain to alleged violations ofthe collective-bargaining agreement and none of which in-volve the more serious question of employment tenure.(This is not to say, however, that certain of the grievancesinvolved herein do not relate to other terms and conditionsof employment.)Returning to the instant case,I think it apparent,for thereasons previously, stated that each of the grievances here-inabove discussed have been established by the GeneralCounsel to be substantially ofprima faciemerit. Accord-ingly,and having found that Respondent violated Section8(b)(I)(A) of the Act by itshandling of these grievances, Ishall recommend that it take the necessary affirmative ac-tion with respect to each in the manner designated in "TheRemedy" section of this Decision. However, for the rea-sons hereinafter indicated, I shall not require Respondentto take similar action with respect to the remaining griev-ances set forth below.Moreover,since these grievances areotherwise of a cumulative nature,and since theotherremedial provisions recommended herein would not be af-fected regardless of whether or not Respondent engaged inany unlawful conduct in its handling of them, I do notdeem it necessary to make any determination with respectto any of them other than such as will be indicated.2.The Murphy-Whitefield layoff grievanceSueMurphy and Maureen Whitefield were among agroup of five Courier-Express employees who were laid offor discharged in the latter part of October 1973. Ball con-ceded that he did not know the employer's reasonsfor theirbeing terminated. In any event, after speaking to White-field and Murphy on the day of their termination, and afterpresumablyascertainingthat they had been employed forthe contractual 120-day probationary period, Ball filed agrievance on October 28, 1973, alleging that their termina-tionwas in violation of article XII of the collective-bar-gaining agreement.As a remedy therefor, Ball proposedthatMurphy and Whitefield be rehired and be made wholefor any loss of pay they may have suffered. The relevantportion of the contract provision cited by Ball providesthat the employer may discharge probationary employees"within the sole discretion of the publisher, and withoutrecourseto the Board of Arbitration."Under all the circumstances pertaining to this grievance,and regardlessof whether or not the Respondent processedthis grievance in accordance with the principles of fair rep-resentation, I do not believe that it would effectuate thepolicies of the Act to direct the Respondent to proceedwith it any further. Thus, neither Murphy nor Whitefieldtestified at the hearing nor is there any evidence that eitheror both of them evinced any interest whatsoever in thefurther processing of the grievance pertaining to their Oc-tober 1973 termination. Indeed, Ball testified that both"came back to the Courier-Express" in early January 1974.Accordingly, not only does the issue now appear to bemoot, but it is apparent that the employees involved do notwish to pursue the matter any further. I shall, therefore, notrecommend that Respondent be required to take any fur-ther affirmative action with respect to this grievance.3.The Christmascash grievanceApproximately 2 months prior to Christmas 1973, the BUFFALO NEWSPAPER GUILDCourier-Express, in a promotional effort to increase circu-lation, sponsored a contest whereby its readers holding los-ing state lottery tickets would be eligible for cash prizes.Advertisements of the contest appeared in the paper fromtime to time. In November 1973, Ball submitted a griev-ance alleging that certain copy relative to the contest wasbeing prepared by promotional department employees,who were not members of the Guild, and that this wasinfringing upon the jurisdiction of the editorial departmentemployees in violation of article I of the contract.There being no evidence that the paper is continuing itssponsorship of the contest in question, I conclude and findthat the grievance in question is now moot. Accordingly,and whether or not the grievance was properly processed atthe time, I find that no further remedial action concerningit is warranted.i4.The Mort and Jones grievanceOn December 14, 1973, Ball filed a grievance allegingthat two freelance contributors from Niagara Falls, NewYork, Ronald Mort and Suzanne Jones, were contributingcopy to the Courier-Express concerning the Niagara Coun-ty legislature and the Niagara Falls council. Mort andJones were not members of the Union, hence Ball allegedthat their coverage of these matters violated article I of thecontract.Ryan testified that upon inquiring into the subject mat-ter of this grievance he learned that Mort and Jones had"fallen out of grace with management" and that their copywas no longer being accepted by the paper. The GeneralCounsel offered no evidence to refute this testimony. In-deed, Ball testified that he had no way of knowing whetherthese individuals "are still associated with the Courier-Ex-press or not." Accordingly, it appearing that the matter isnow moot, I shall not recommend that any further actionbe taken. Furthermore, and without holding this to be adecisive factor in determining the question of fair represen-tation, I do think it noteworthy that the grievance in ques-tion (as well as most of the others discussed in this section)does not relate to any term or condition of Ball's own em-ployment.Whether or not the grievance was otherwiseproperly processed, there is no showing that Ball was inany way prejudiced insofar as his own employment statuswas concerned.5.The dues-deduction grievanceDue to a technical payroll error because of Ball's beingon vacation during the month of September 1973, and alsobecause Ball was paid some vacation pay in advance, theemployer neglected to notify the data processing depart-ment to withhold dues prior to making the vacation pay-ment. This was subsequently called to Respondent's atten-tionby a notice from the payroll department datedOctober 1, 1973. Thereafter Fleming, who testified that hehad advised Ball to make the payment directly to theUnion but that Ball did not, requested that the employerwithhold the September dues. This action was taken inJanuary 1974, at which time the employer deducted Ball'sdues for September 1973 as well as for January 1974.93On January 30, 1974, Ball filed a grievance alleging thata "double deduction" of dues had been withheld in Janu-ary 1974. As adjustment of the grievance he requested"reimbursement of one month's union dues." The GeneralCounsel contends in his brief that "Ball's grievance consti-tuted solely an attempt to ascertain from Fleming the proofupon which he relied in authorizing the deduction." Whilethere is some question as to whether Fleming showed BalltheOctober I letter from the payroll department, this isnot, in my opinion, the type of grievance which should bethe subject of the General Counsel's complaint. In the firstplace, it seems reasonable to assume that it would havetaken very little effort on Ball's part, if he had any questionconcerning the deduction, to make a personal inquiry withthe Company's payroll department to ascertain the facts ofthematter.Moreover, the record reflects that Ball's duesfor September were not erroneously deducted and that hedid not make the payment therefor to the Union. I findthat the matter is now moot.6.The Suburban-Courier grievanceIn January or February 1973 the Courier-Express com-menced a new operation known as the Suburban-Courier.This involved the preparation of special sections of thenewspaper containing items of interest to the various sub-urbs of the Buffalo area in which these sections were dis-tributed.As early as March 1973 Ball raised a questionwith Respondent's officials concerning possible news con-tributions being made to the Suburban-Courier by individ-uals who were not members of the Guild. This also ap-peared to have been the concern of other Respondentofficials and the record reflects that at least one unionmeeting and other discussions between Ball and theUnion's officials took place during this period. Ball testi-fied that in approximately May 1973 he and Higgins filed agrievance over the issue and that in July 1973 he (Ball)filed two additional grievances over the same subject mat-ter.Ryan testified that during this period Ball presented tohim several clippings from the Suburban-Courier carryingstories which he contended were contributed by nonguildmembers. Ryan asserted, however, that upon looking intothese matters he found that the items had been submittedby members of the Guild.All the foregoing occurred prior to the 6-month 10(b)statutory period and has been summarized for backgroundpurposes only. On December 8, 1973, Ball filed a furtherformal grievance on the same subject. Specifically, thisgrievance stated: "Suburban Courier Copy in violation ofjob jurisdiction provisions of Guild contract. Previousgrievances have not been submitted by Courier-Expressgrievance committee." This grievance was taken up at ameeting of the executive board held on December 13, 1973.Ball testified that at this meeting, as he recalled it, a motionwas passed to the effect that the matter be referred back tothe grievance committee for further investigation and thatit report at the next meeting. In this instance Ball was mis-taken, for the minutes of the meeting 32 reflect that, al-32Resp. Exh. 27 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough the motion referredto byBall in fact was made, itdid not carry.Rather,the minutes show that a substitutemotion was made,this to the effect that Ball should firstsubmit whatever evidence he had in support of his griev-ance.This motion was carried.There is no evidence that Ball at any time after the De-cember 13 meeting presented any evidence in conformitywith the directive of the executive board as aforesaid. Ac-cordingly,absent Ball's presentation of evidence in supportof his grievance,I am persuaded that Respondent shouldnot be directed by the Board,as part of the remedy soughtby the General Counsel,tomeet with management overthe matter and that it give approval of arbitration,if neces-sary. Furthermore,in conjunction with this grievance, Ballat the same time sent a letter to Swift in which he urgedthat "a campaign be formulated"by the Union to bringany Suburban-Courier contributors"within the jurisdictionof Local 26.1133 If this was a purpose Ball sought to accom-plish by filing the grievance in question,obviously this isnot a matter that Respondent could take up with manage-ment.7.The slot man (Burt Nelson)grievanceOn October 26, 1973, the Employer promoted Burt Nel-son, an editorial department employee,to the position ofchief slot man(also known as chief copy editor).Nelsonwas a member of the Guild and apparently continued toretain his active membership after being appointed to thenew position.Nelson worked in the same department with Ball and therecord reflects that he apparently held and exercised super-visory authority overBall uponbeing appointed chief slotman. On November 26, 1973,Ball filed a"grievance" on astandard grievance form in which he requested that Re-spondent invoke article II, section 6, of the Guild constitu-tion which provides"No persons actively serving the inter-ests of the Guild shall be eligible for membership." Inconjunction with this complaint, Ball at the same time sub-mitted a letter to Swift in which he stated,inter alia,that hehad asked Nelson to resign from the Union, and further,that the matter should be "placed on the agenda at theearliest possible time so the questioncan be quickly re-solved."Without detailing all the further testimony on the sub-ject, suffice it to note that,as the record clearly reflects, thefiling of this so-called grievance involved an attempt byBall to invoke the Union's constitution with a view to hav-ing Nelson excluded from union membership because ofhis promotion to an allegedsupervisoryposition.34 It isobvious,therefore,that this "grievance"involved a matterrelating to internal union affairsand didnot involve a dis-pute arising under the collective-bargaining agreement. Itis,accordingly,recommended that the grievance in thecomplaint encompassing the allegation in question be dis-missed.33G.C.Exh. 21.34 It is necessary,in view of my dispositionof thisallegation, to decidewhether Nelson in fact was promotedto a supervisoryposition within themeaningof the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theEmployer describedin sectionI,above,have a close, inti-mate,and substantial relationship to trade,traffic,andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policiesof the Act.As an effective remedy to cure its failure to fairly repre-sentWilliam L.Ball in the processing of his grievances, Ifind it necessary and appropriate that Respondent be or-dered to take the following action:1.In accordance with the grievance procedure set forthin the collective-bargaining agreement, Respondent shallappoint a committee to meet with the Buffalo Courier-Ex-press,Inc., for a consideration of the grievances namedbelow.Following any such meeting or meetings,the com-mittee shall forthwith provide Ball with a full and completeaccount thereof.2.Following such consideration, and absent a resolutionof any grievance or grievances at this stage,the committeeshall, if it deems any grievance to be meritorious,recom-mend that Respondent invoke the contractual grievanceprocedure relative to taking the grievance or grievances toarbitration if necessary.3.The grievances to be processed as aforesaid are asfollows:the assistant slot man(ArthurPotts)grievance;the days-off grievance; and the part-time copy editor (Ha-roldMurphy) grievance.CONCLUSIONS OF LAW1.The Employerisengaged in commercewithin themeaning of Section 2(6) and (7) of the Act.2.The Respondent Union is a labor organization withinthe meaning of Section 2(5) of the Act.3.By threatening to place intraunion charges againstWilliam L. Ball and by threatening him with expulsionfrom the Union because he filed unfair labor practicecharges with the Board and because he participated in law-ful intraunion activities, the Respondent has restrained andcoerced William L. Ball in the exercise of rights guaranteedin Section7 of the Act, in violationof Section8(b)(1)(A) ofthe Act.4.By failing to processWilliam L.Ball's grievances asset forth in sectionV of thisDecision,Respondent hasrestrained and coerced Ball in the exercise of his rightsunder Section 7 of the Act, thereby violating Section8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commercewithin themeaning of Sec-tion 2(6) and (7) of the Act. BUFFALO NEWSPAPER GUILD95Upon thebasis of the foregoing findingsof fact and con-clusions of law, upon the entire record,and pursuant toSection10(c) of the Act, I hereby make the following rec-ommended:ORDER35Respondent,The Buffalo NewspaperGuild, Local 26,American NewspaperGuild,AFL-CIO-CLC, Buffalo,New York,its officers,agents,and representatives,shall:1.Cease and desist from:(a)Threatening Ball with intraunion charges,or expul-sion from union membership,for filing unfair labor prac-tice charges with the Board,or for participating in protect-ed intraunion activities.(b)Restraining or coercing any employee in the exerciseof his rights under Section 7of the Actby refusing to pro-cess grievances because of his participation in intraunionactivities or because of his participation in other protectedconcerted activities.(c)Restraining or coercing employees in any like or re-lated manner in the exercise of their right to engage in or torefrain from engaging in the concerted activities guaran-75 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.teed them by Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement authorized bySection 8(a)(3) of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Request Buffalo Courier-Express, Inc., to considerthe grievances specified in that section of this Decision en-titled "The Remedy," and take such further action as des-ignated in said section.(b) Post at its Buffalo, New York, office, meeting halls,and bulletin boards, copies of the attached notice marked"Appendix." 36 Copies of said notices, on forms providedby the Regional Director for Region 3, after being dulysigned by Respondent's authorized representative, shall beposted immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to membersare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar asitallegesviolations of the Act not specificallyfound herein.36 In the eventthe Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shallread"PostedPursuant to aJudgementof the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."